Citation Nr: 0303673	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 3, 
1959 and from April 23, 1959 to May 1966.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg Regional Office (RO).

In June 2001, the Board remanded the case for additional 
development.  Subsequently, an August 2002 rating action 
continued the prior denial.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected disabilities consist of:  
bilateral pes planus, evaluated as 30 percent disabling; 
residuals of a fractured right ankle, evaluated as 10 percent 
disabling; fistula in ano, evaluated as 10 percent disabling; 
and tonsillectomy, residuals of a right humerus fracture, and 
residuals of a right wrist fracture, all evaluated as 
noncompensably disabling.

3.  The appellant completed the ninth grade, received a high 
school graduate equivalency diploma (G.E.D.), and has work 
experience as a police officer, security guard, and produce 
seller; he last worked in the mid-1990's.

4.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

The schedular requirements for a total disability rating 
based on individual unemployability are not met, and referral 
to the appropriate VA official for consideration of an 
extraschedular rating is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the October 
2000 statement of the case (SOC) of the laws and regulations 
pertaining to his claim for a total rating.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim. 

The Board's remand in June 2001 informed the veteran of the 
provisions of the VCAA and notified him of the type of 
evidence necessary for him to submit in order to substantiate 
his claim.  A June 2001 letter form the RO told the veteran 
of the type of evidence that was necessary for him to submit, 
i.e., current medical evidence showing the status of his 
service-connected disabilities.  In a November 2001 letter to 
the veteran, he was informed of the evidence that had been 
obtained and what evidence VA had failed to obtain.  The 
veteran was told VA could assist in obtaining private medical 
evidence identified by him, but that it was his ultimate 
responsibility to obtain the records.  The August 2002 
supplemental statement of the case (SSOC) provided the 
veteran with the text of 38 C.F.R. § 3.159, which spells out 
the evidence to be obtained by VA and what evidence and 
information must be supplied by the veteran.  The SSOC 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  The veteran was 
provided with VA examinations in July 2001, and VA and 
private treatment records have been obtained.  The veteran 
has not identified any additional evidence to be obtained.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand on this issue would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating based on individual unemployability 
in the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

The evidence indicates that the veteran completed the ninth 
grade, received a G.E.D., and has work experience as a police 
officer, security guard, and produce seller.  He reported 
that he last worked in the mid-1990's.

Service connection is currently in effect for bilateral pes 
planus, evaluated as 30 percent disabling under Diagnostic 
Code 5276, residuals of a fractured right ankle, evaluated as 
10 percent disabling under Diagnostic Codes 5010-5271, 
fistula in ano, evaluated as 10 percent disabling under 
Diagnostic Code 7335, tonsillectomy evaluated as 
noncompensable under Diagnostic Codes 6599-6516; residuals of 
a right humerus fracture secondary to the service-connected 
right ankle fracture, evaluated as noncompensable under 
Diagnostic Codes 5010-5202, and for residuals of a right 
wrist fracture secondary to the service-connected right ankle 
fracture, evaluated as noncompensable under Diagnostic Codes 
5010-5215.  His combined service connected disability 
evaluation is 50 percent.  Therefore, the veteran does not 
satisfy the percentage rating standards for a total 
disability rating based on individual unemployability.

The Board must consider whether referral to the designated VA 
official, for consideration of a total disability rating 
based on individual unemployability on an extraschedular 
basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a total disability 
rating based on individual unemployability, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to work due to his 
service-connected disabilities.  He asserts that his 
bilateral pes planus has caused constant swelling of his feet 
and prevents him from standing or walking for any prolonged 
length of time.  He asserts that his employment history was 
in security work, which required much walking and standing.  
He asserts that after leaving security work, he had only 
marginal employment selling fruits and vegetables.  He 
indicated that he had to stop that type of work due to the 
pain in his feet.  He asserts that due to his disabilities 
and limited education, he is unable to work.

A December 1981 Social Security Administration (SSA) decision 
determined that the veteran was disabled after suffering 
multiple injuries in an automobile accident in September 
1979.  The decision noted that the veteran suffered from 
cardiac arrhythmia, atrial fibrillation, a cervical fusion 
with resultant pain, herniated nucleus pulposus of L-5 and S-
1, with radiculopathy and limitation of motion of the spine, 
and moderately restricted right ankle from a fracture.

On a March 1999 SSA disability examination, the veteran 
reported that he got very short of breath with any exertion, 
and that he could only walk a block before becoming short of 
breath.  He reported chronic pain in his right upper 
extremity and shoulder, and pain in his lower back upon 
standing.  The veteran stated that he could not walk more 
than a block without pain in his right ankle and low back.  
On examination, there was normal range of motion of the upper 
extremities, including the wrists, elbows and shoulders.  He 
had decreased muscle strength of the right upper extremity 
compared to the left.  There was normal range of motion of 
the hips, knees, ankles and feet.  His gait was normal.  The 
veteran was unable to heel, toe or tandem walk secondary to 
pain in the right ankle and being unsteady.  

VA outpatient records show that in June 1999, the veteran was 
treated for uncontrolled diabetes mellitus.  At that time he 
reported burning of both feet and right foot pain that 
limited his walking.  The diagnosis included diabetic 
neuropathy.  An April 1999 outpatient record noted 
degenerative joint disease of the right ankle and foot.

VA examinations were conducted in September 1999.  The VA 
general medical examination noted diagnoses of upper 
respiratory condition due to sinus problem and anal fistula 
with recurrent perianal abscesses.  The orthopedic 
examination included diagnosis of bilateral pes planus, right 
ankle fracture, healed with possible ligamentous instability, 
healed right wrist fracture and healed right humerus 
fracture.

A statement dated in February 2000 from K.A.K., M.D., the 
veteran's cardiologist, indicated that he had experienced 
chronic atrial fibrillation since he was stabbed while 
working as a police officer in New York.  Dr. K. noted that 
the veteran had recently developed diabetes mellitus and 
congestive heart failure, and that he had been confined to a 
wheelchair since suffering an embolic cerebral vascular 
accident a few months earlier.

The veteran was hospitalized at Halifax Medical Center in 
Daytona Beach, Florida, in April and May 2000.  The principal 
diagnosis was cerebral infarction.  No service connected 
disabilities were treated during the two week 
hospitalization.

A statement from Dr. K. dated in October 2000 indicated that 
the veteran was confined to a wheelchair, and that he needed 
persistent and chronic attentive medical care, including 
management of diabetes mellitus, atrial fibrillation, 
congestive heart failure, and hypertension.  He would also 
need rehabilitation and supportive care for his cerebral 
vascular accident with significant residual hemiparesis.

Pursuant to the Board's remand, VA examinations were 
conducted in July 2001.  The veteran reported complaints of 
right shoulder pain and crepitus with overhead range of 
motion.  The examiner stated that the veteran's right 
shoulder condition would give him difficulty with overhead 
lifting but would not be an isolated criteria for 
unemployability by itself.  The veteran could not be stressed 
due to the recent history of his intercranial surgery and 
recent recurrent cerebral vascular accidents.  Examination of 
the right wrist and ankle found associated osteoarthritis of 
the right wrist and chronic right ankle sprain.  The examiner 
stated that the veteran's right wrist and ankle disabilities 
as a stand alone entity would not be significant enough to 
preclude gainful employment.  Examination of the feet found 
bilateral pes plano vargus deformities with associated 
plantar fasciitis and calcaneal spurs rated as moderate.  The 
examiner stated that:

The patient has significant neurological 
deficit for the left lower and upper 
extremity.  The patient's bilateral pes 
planus deformities of his feet as a stand 
alone entity would give him difficulty 
with standing for prolonged periods of 
time and walking long distances.  
Overlying extent of his service connected 
pathology cannot be entertained at this 
time as the patient's nonservice connected 
neurological deficits from his recent 
intercranial surgery have precluded any 
type of testing on this individual....The 
veteran at the present time with his 
combined service and nonservice connected 
conditions is 100% disabled and in need of 
aid and attendance....

The Board acknowledges that the evidence of record 
demonstrates that the veteran is unemployable at the present 
time, and that part of his impairment arises from the 
service-connected disabilities.  The veteran was awarded 
Social Security benefits in 1981 based primarily on neck and 
low back injures suffered in an automobile accident.  The 
Board is also cognizant of the appellant's other non-service-
connected disorders, which include diabetes mellitus, atrial 
fibrillation, congestive heart failure, hypertension, and 
recurrent cerebral vascular accidents with significant 
residual hemiparesis.  Impairment from non-service-connected 
disorders may not be considered in support of a claim for a 
total disability rating based on individual unemployability. 
38 C.F.R. § 4.16.

The evidence in the file does not indicate that the 
appellant's current occupational impairment due to his 
service-connected disabilities is so significant that it 
would prevent him obtaining work, particularly sedentary-type 
employment.  His pes planus is shown to be his most serious 
service-connected disability and would give him difficulty in 
a job requiring prolonged periods of standing or walking.  
However, his remaining disabilities cause minimal functional 
impairment and taken as a whole are not shown to preclude all 
gainful employment for which the veteran is qualified.  He 
has a G.E.D. and is not shown to be precluded from working in 
jobs not requiring prolonged standing or walking.  

Therefore, while there is some impairment due to pes planus, 
right ankle fracture residuals, limitation of motion in the 
right shoulder, and fistula in ano, the veteran's service-
connected disabilities do not preclude his gainful 
employment.  In essence, his service-connected disabilities 
are only moderately or slightly disabling individually and as 
a group.  There is no competent statement in the file 
supporting his contention that his service-connected 
disabilities prevent him from obtaining and maintaining 
substantially gainful employment, and the totality of the 
evidentiary record does not show such to be the case.

Accordingly, the Board concludes that the RO's decision not 
to refer this case for extraschedular consideration under 38 
C.F.R. § 4.16(b) was reasonable and that referral for such 
consideration was not required by the evidence in this case.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that 
the Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

For the reasons and bases noted above, the Board concludes 
that the preponderance of the evidence in this case is 
against the veteran's claim that he is entitled to a total 
disability rating based on individual unemployability due 
solely to service-connected disabilities. 


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

